Citation Nr: 0942605	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  08-03 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a rating in excess of 10 percent for left long 
thoracic nerve paralysis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel





INTRODUCTION

The Veteran served on active duty from October 1973 to 
December 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  Jurisdiction of the claim currently 
resides with the RO in Wichita, Kansas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran was scheduled for a Travel Board hearing on June 
17, 2009.  He was notified of the hearing by letters dated in 
May 2009 and June 2009.  However, on June 17, 2009 the 
Veteran contacted the RO and indicated that he was unable to 
attend the hearing due to lack of transportation.  

In October 2009 the Board determined that the Veteran showed 
good cause for his failure to attend the scheduled Travel 
Board hearing.  As such, a new Travel Board hearing should be 
scheduled.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for 
a Travel Board hearing before a Veterans 
Law Judge, with appropriate notification 
to the Veteran and his representative.  A 
copy of the notice to the Veteran of the 
scheduling of the hearing should be placed 
in the record.

2.  After the hearing is conducted, or if 
the Veteran withdraws his hearing request 
or fails to report for the scheduled 
hearing, the case should be returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


